This court finding from the record that the circuit court, in passing upon the record of the court of common pleas, and in reviewing the evidence given in that court at the trial of Heafield v. The Columbus Chain Company, found that, by the manifest weight of the evidence, the transaction commenced with the acquisition of the stock certificates by plaintiff in error, Heafield, and the consideration for the eight thousand dollar note was a gambling contract within the meaning of Section 4269, Revised Statutes; and this court being of opinion that such -an infirmity may be taken advantage of by the said chain company, *471it is considered and adjudged that the judgment of the circuit court be and the same is hereby-affirmed.
'Spear, C. J., Price, Johnson and Donahue, JJ., concur.